DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32, 34-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).
Considering Claims 30, 32, 35, 36, and 40:  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol/a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  
Considering Claims 34 and 39:  Lievonen et al. teaches removing the solvent through dialysis for form a dispersion comprising water and traces of the solvent (pg. 1419).
Considering Claim 41:  Lievonen et al. teaches the same composition as the instant claims.  As such it reads on the claimed composition despite the fact that is not formed by concentrating another composition.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17) as applied to claim 30 above, and further in view of Murai et al. (US 2017/0253740).
Considering Claims 37 and 38:  Lievonen et al. and Rao et al. collectively teach the dispersion of claim 30 as shown above.
	Lievonen et al. does not teach the lignin as being a derivativel.  However, Murai et al. teaches a lignin derivative in tetrahydrofuran (¶0056) comprising a methylol groups (¶0046).  Lievonen et al. and Murai et al. are analogous art as they are concerned with the same field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have methylolated the lignin of Lievonen et al. as in Murai et al., and the motivation to do so would have been, as Murai et al. suggests, to produce a curable product with excellent solvent resistance (¶0046).

Claims 42-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).
Considering Claims 42-44:  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/ a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).

Considering Claims 45:  Lievonen et al. teaches removing the solvent through dialysis for form a dispersion comprising water and traces of the solvent (pg. 1419).
Considering Claims 46 and 47:  Lievonen et al. teaches that the tetrahydrofuran can be recovered by evaporation, which would also remove water from the system (pg. 1422).  It would have been obvious to a person having ordinary skill in the art to have concentrated the lignin to a concentration of 10 weight percent, and the motivation to do so would have been, to recover tetrahydrofuran and reduce transportation costs.
Considering Claim 49:  Lievonen et al. does not teach the ratio of water to the two organic solvents.  However, the amount of water would be a result effective variable controlling the solubility of the lignin during the particle formation.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of water added through routine experimentation, and the motivation to do so would have been to control the precipitation of the lignin from the organic solvent.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17) as applied to claim 42 above, and further in view of Wei et al. (Green Chem. 2012, 14, 3230-3236).
Considering Claim 48:  Lievonen et al. and Rao et al. collectively teach the process of claim 42 as shown above.
	Lievonen et al. does not teach forming a Pickering emulsion.  However, Wei et al. taches using dried lignin nanoparticles in forming a Pickering emulsion with an oil phase (Fig. 1).  Lievonen et al. and Wei et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have .

Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that the ethanol of Rao et al. would not be functional with kraft lignin of Lievonen et al. is not persuasive.  The instant claims are not limited to kraft lignin, and Lievonen et al. teaches that their process can be used with any lignin feedstock, including organosolv lignin (pg. 1418).  As such, the teaching of Rao et al. would be relevant to both the instant claims and Lievonen et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767